                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


GREGORY WEST ENTSMINGER,             )              3:16-cv-00555-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              January 31, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court are Plaintiff’s “Motion for Joinder of Real Party in Interest” (ECF No.
123) and Plaintiff’s “Motion to Correct Active Defendants” (ECF No. 124). No response to either
motion has been filed by the Defendants.

       IT IS HEREBY ORDERED that Defendants shall have to and including February 7,
2020, in which to respond to Plaintiff’s motions (ECF Nos. 123 and 124).

                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                   Deputy Clerk
